’ deponent serv

CTATE PROCESS SERVING COMPANY Yorktown Heights, New York 10598 + 914-243-5817.

Attorney: SyV

-unyage states BrstRret’ CoGRT Document 20. falagkO9/B4 0 ENNEEGAN UEINGARTEN WISE

SOUTHERN DST NER YORK & WIEDERKEHR, LLP
index No. L9-0V-7231

FELIX W. ENDICO, ET AL.

 

Plaintiff(s)
- against- AFFIDAVIT OF SERVICE
WILLIAM: A. ENDICO, ET AL. Defendant(s) SUMMONS IN CIVIL ACTION AND -
SUM. & CMPLT. & JURY OEMAND
STATE OF NEW YORK: COUNTY OF WESTCHESTER = ss:
KEVIN F. WALDRON BEING DULY SWORN DEPOSES AND SAYS DEPONENT IS NOT A PARTY

TO THIS ACTION AND IS OVER THE AGE OF EIGHTEEN YEARS AND RESIDES IN THE STATE OF NEW YORK.

That on . ,-08/20/19-ab 1005 flours at 300 NORTH MACQUESTION PARKWAY AT. VERNON, RY 10550
within’ “SUMMONS IN CIVIL ACTION AND SUM. & CMPLT 8 JURY DEMAND © on
U.F .S, INDUSTRIES, INC.

INDIVIDUAL by delivering a true copy of each to said personally; deponent knew the person so served to ba the person described as said person

therein. , (S) He identitied (her) himself as such.

aL] CJ

CORPORATION a (domestic) (0?@)§n) corporation by delivering thereat a true copy of each to MARK HAZZARULLI
B personally, deponent knew sald corporation so served to be the corporation described in legal papers and knew said
ahd individual to be AUTHORIZED AGENT thereof
AGE PERSON by delivering thereat a true copy of each to

c a a person of suitable age and discretion. Said premises |s defendant's (actual place of business ) (dwelling house) (usual place of abode)

within the stale. [] (S) Ha identified (her) himself as of defendant

AFFIXING TO by affixing a true copy of each to the door of said premises, which is defendant's (actual place of business) (dwelling house) (usual place
DOOR, ETC. — of abode) within the stale. Deponent was unable, with due diligence to find defendant ora person of suitable age and discretion, thereat,
D having called there on the dates below:

CJ

MAILING

USE WITH Deponent also enclosed a copy of same in a postpaid sealed wrapper properly addressed to the above defendant
CorD at and deposited
said wrapper in (a post office) official depository under exclusive care and custody of the United States Postal Service
| within New York State.
Deponent further states that he describes the person actually served as foliows Welght
Sex Skin Color alr Color Age (Approx.) Height (Approx). (Approx)
MALE - WHITE GREY 38 ' B'6 165
BEARD

MILITARY Person spoken to was asked whether the defendant was (were) In the milltary service of the State of New York or the United
SERVICE Slates and received a negative reply, Upon information and bellef based upon the conversation and observation as aforesaid
deponent avers that the defendant Is not In the milltary service of the State of New York or the United States as that term is

C] defined in the statutes of the State of New York or the Federal Soldiers and Sailors Civil Relief Act.

Thatat the time of such servica deponent knew the parson () so served as aforesaid to be the same person (s) mentionedand described
as the defendant In this action.

USE IN The language required by NYCAR 2900,2(e). (f} & set forth on the face of sald summons (68).
MYC CIVIL CT,
UI : het, Ch

GERI L. FRAGETTE

 

Sworn to before

moon roan Publ SalsesNowYork EVEN F. WALDRON
08/21/19 Qualified in Westchester County LICENSE No.
Commission Expires July 31, 20

# 187245
